Citation Nr: 1744950	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United State Navy from April 1966 to March 1975 and from April 1987 to February 1998.  The Veteran served in the Navy Reserves between those periods of active service.  The Veteran died in January 2005 and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was previously before the Board in May 2015 and was remanded for further development. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

The Veteran's cause of death was primarily due to metastatic lung cancer, which was incurred in service.

CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have been met. 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. 38 U.S.C.A. § 1310  (West 2014); 38 C.F.R. § 3.312 (2016). 

For a service connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection. Id.  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Analysis

The Appellant contends the Veteran's death was the result of his lung cancer he had before he died that should have been service-connected.  Specifically, she contends that the Veteran had been exposed to carcinogens during his time in service, working on the flight line, and that the Veteran's cancer was incurred in service.  The Veteran was diagnosed with metastatic lung cancer in 2002.  The Veteran died in January 2005.  The Veteran's death certificate shows the Veteran's primary cause of death was due to metastatic lung cancer.  The remaining question is whether the Veteran's lung cancer was incurred during the Veteran's active service.

The Appellant submitted an opinion by a private doctor in April 2015.  The examiner reviewed the Veteran's file.  The examiner went on to explain that while the Veteran was diagnosed with metastatic lung cancer in 2002, this type of cancer can take approximately three to four years before becoming clinically apparent.  The examiner noted that the Veteran was diagnosed with stage IV cancer approximately four years after discharge from service.  Given the pathogenesis of this type of lung cancer and the advanced stage at the time of diagnosis, the examiner opined it was at least as likely as not that the Veteran's lung cancer existed during the Veteran's time in service.

In March 2016, the U.S. Department of Navy submitted a statement saying that it was unable to speculate as to whether the Veteran's cancer was service related.  The statement reported that while the motor fuels and engine exhausts the Veteran was exposed to did contain carcinogens, it was not possible to speculate what the Veteran's exposure may have been.  

The Veteran's file was reviewed by an examiner in January 2017 for an opinion as to the etiology of the Veteran's lung cancer and whether it was at least as likely as not that the Veteran's chemical exposure during service played a material role in the development of the Veteran's terminal cancer.  The examiner opined that it was less likely than not that the Veteran's lung cancer was incurred in or caused by the Veteran's time in service.  Additionally, the examiner stated that while the Veteran served on the flight line during his time in service, there was no documented evidence of exposure to any toxic chemicals which exceeded the safety guidelines while in service.  The examiner also noted several other factors, including tobacco use, which would have contributed to the Veteran's lung cancer.

The Board finds the evidence as to whether the Veteran's lung cancer was incurred in or caused by his time in active service at least in equipoise, due to one examiner saying the Veteran's cancer was incurred in service and one examiner saying it was not.  Therefore, the benefit of the doubt doctrine applies and, resolving all benefit in favor of the Appellant, the Board finds a nexus between the Veteran's lung cancer and his time in service.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

The Veteran's service-connected lung cancer is listed as the primary cause of death on the Veteran's January 2005 death certificate and therefore, the cause of death claim will be granted.  

ORDER

Service connection for the Veteran's cause of death is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


